Under the facts of this case, it was premature for the Supreme Court to grant the plaintiffs motion for summary judgment on the issue of liability prior to the exchange of any discovery (see CPLR 3212 [f]; Babcock v Roche, 262 AD2d 512, 512-513 [1999]; McNally v Fitzgerald, 260 AD2d 355, 356 [1999]; Hentschel v Campbell Carpet Servs., 256 AD2d 500, 500-501 [1998]; Barletta v Lewis, 237 AD2d 238 [1997]). Accordingly, the motion should have been denied, without prejudice to renewal upon the completion of discovery.
In light of our determination, we need not reach the defendant’s remaining contentions. Rivera, J.R, Leventhal, Belen and Roman, JJ., concur.